Case 2:19-cv-20931-MCA-LDW Document 44 Filed 01/27/20 Page 1 of 1 PageID: 1031




                                  CITY OF JERSEY CITY
                                         DEPARTMENT OF LAW
                                CITY HALL ● 280 GROVE STREET ● JERSEY CITY, NJ 07302
                                     PHONE (201) 547-5229 ● FAX (201) 547-5230
 STEVEN M. FULOP                                                                        PETER J. BAKER
 MAYOR OF JERSEY CITY                                                                  CORPORATION COUNSEL

                                                     January 27, 2020

 via ECF Only
 Honorable Madeline Cox Arleo, U.S.D.J.
 Honorable Leda Dunn Wettre, U.S.M.J.
 United States District Court
 District of New Jersey
 Martin Luther King Courthouse
 50 Walnut Street
 Newark, New Jersey 07101

             Re:        City of Newark v. City of New York, et al.
                        Civil Action 2:19-cv-20931 (MCA)(LDW)

 Dear Judge Cox Arleo:

         The undersigned represents the City of Jersey City (“Jersey City”), who has filed a Motion
 to Intervene as Plaintiff, in the above-captioned matter. Currently pending before Your Honor is
 Jersey City’s motion to intervene, which is returnable on February 3, 2020.

         I write to request an adjournment of the motion one cycle, to February 18, 2020. Counsel
 for the City of New York, Brian Horan, has consented to same.

             Thank you for Your Honor’s time and consideration.

                                                      Respectfully submitted,

                                                      PETER J. BAKER
                                                      CORPORATION COUNSEL

                                              By:     /s/ Brittany M. Murray
                                                      BRITTANY M. MURRAY
                                                      Assistant Corporation Counsel

 cc: All counsel of record via ECF
